DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 respectively of U.S. Patent No. 10,783,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the claims of the patent.
Table 1 illustrates the conflicting claim pairs:
Present Application
1
5
US Pat. No. 10,783,717
1
6


Table 2 illustrates a mapping between the limitations claim 1 of the present application and claim 1 of US Pat. No. 10,783,717.  
Claim 1 of present App.
Claim 1 of US Pat. No. 10,783,717
1. A method for processing a three-dimensional (3D) image, the method comprising: acquiring a frame of a color image and a frame of a depth image; generating a frame by combining the acquired frame of the color image with the acquired frame of the depth image, 
1. A method for processing a three-dimensional (3D) image, the method comprising: acquiring a frame of a color image and a frame of a depth image; and
generating a frame by combining the acquired frame of the color image with the acquired frame of the depth image,

wherein the color image comprises a red image comprising a left-eye red image and a right-eye red image, a green image comprising a left-eye green image and a right-eye green image, and a blue image comprising a left-eye blue image and a right-eye blue image, wherein the depth image comprises a red depth image comprising a left-eye red depth image and a right-eye red depth image, a green depth image comprising a left-eye green depth image and a right-eye green depth image, and a blue depth image comprising a left-eye blue depth image and a right-eye blue depth image,
wherein the generated frame comprises a respective line of the acquired frame of the color image and a corresponding line of the acquired frame of the depth image, and wherein the respective line of the generated frame is sequentially arranged in order of a line of a frame of a left-eye color image, a line of the acquired frame of the depth image that corresponds to the line of the left-eye color image, a line of a frame of a right-eye color image, and a line of the acquired frame of the depth image that corresponds to the line of the right-eye color image.
and wherein the generating of the frame comprises: sequentially arranging a line of the acquired frame of the left-eye red image combined with a line of the acquired frame of the left-eye red depth image, and a line of the acquired frame of a right-eye red image combined with a line of the acquired frame of the right-eye red depth image, sequentially arranging a line of the acquired frame of the left-eye green image combined with a line of the acquired frame of the left-eye green depth image and a line of the acquired frame of a right-eye green image combined with a line of the acquired frame of the right-eye green depth image, and sequentially arranging a line of the acquired frame of the left-eye blue image combined with a line of the acquired frame of the left-eye blue depth image and a line of the acquired frame of a right-eye blue image combined with a line of the acquired frame of the right-eye blue depth image.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (GB 2499146 A1) in view of Chen et al. (US Pub. No. 2012/0206450 A1).
Regarding claim 1, Sung discloses, a method for processing a three-dimensional (3D) image, the method comprising: acquiring a frame of a color image and a frame of a depth image; (See Sung Fig. 1 which shows the color information images V0, V1, and V2 for multiple views, and their corresponding depth map images D0, D1, and D2.)
generating a frame by combining the acquired frame of the color image with the acquired frame of the depth image, (See Sung Fig. 5 and Sung ¶50, “In the interlaced method 500 and 520 and the check box method 540 and 560, color information and depth information may be generated into one piece of frame information to generate a MVC-compatible frame, like the side-by-side method and the top and down method.”)
wherein the generated frame comprises a respective line of the acquired frame of the color image and a corresponding line of the acquired frame of the depth image, and (See Sung ¶50, “In the interlaced method 500 and 520 and the check box method 540 and 560, first information contained in the frame may serve as color information, and second information may serve as depth 25 information.”)
Sung discloses that a left view and right view images made up of interleaved color and depth, but he fails to disclose that a left view image and right view image can again be interleaved. 
However Chen discloses, wherein the respective line of the generated frame is sequentially arranged in order of a line of a frame of a left-eye color image, a line of the acquired frame of the depth image that corresponds to the line of the left-eye color image, a line of a frame of a right-eye color image, and a line of the acquired frame of the depth image that corresponds to the line of the right-eye color image.   (See Chen Fig. 3A which shows an interleaved frame of lines from Left and Right frames. Therefore based on a combination of references, the depth lines plus color lines that are interleaved in a single frame can be again interviewed using a left frame view and right frame view.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the interleaving of left images and right images as suggested by Chen to Sung’s images with alternative depth and color. This can be done using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to compress separate left and right images into one image.

Regarding claim 2, Sung and Chen disclose, the method of claim 1, wherein the generating of the frame comprises arranging the corresponding line of the acquired frame of the depth image on a next row to a row on which the respective line of the acquired frame of the color image is arranged.  (See Sung ¶50, “In the interlaced method 500 and 520 and the check box method 540 and 560, first information contained in the frame may serve as color information, and second information may serve as depth 25 information.”)

Regarding claim 3, Sung and Chen disclose, the method of claim 1, wherein the generating of the frame comprises generating a frame by combining a frame of a left-eye color image of the color image and a frame of a right-eye color image of the color image with the acquired frame of the depth image.   (See Sung Fig. 5, which shows the left view (500) and the right view (52) which each contain interlaced color and depth images. Further see Fig. 8 where the left and right combined image are stored together in one frame in MVC-compatible frame (810).)

Regarding claim 5, Sung and Chen disclose, an apparatus for processing a three-dimensional (3D) image, the apparatus comprising: a camera configured to acquire a frame of a color image and a frame of a depth image;  (See Chen ¶21 which discloses a “camera.”)
a memory configured to store the acquired frame of the color image and the acquired frame of the depth image; and (See Chen ¶22, “The frame buffer 130 is a video output device that drives a video display from a memory buffer containing a complete frame of data. In other words, the frame buffer 130 can store image data, such as pixel values to be rendered on the screen.”)
a processor configured to (See Chen ¶26, “When implemented on a general-purpose processor, the program code combines with the processor to provide a unique apparatus that operates analogously to application specific logic circuits.”)
generate a frame by combining the acquired frame of the color image with the acquired frame of the depth image, wherein the generated frame comprises a respective line of the acquired frame of the color image and a corresponding line of the acquired frame of the depth image, and wherein the respective line of the generated frame is sequentially arranged in order of a line of a frame of a left-eye color image, a line of the acquired frame of the depth image that corresponds to the line of the left-eye color image, a line of a frame of a right-eye color image, and a line of the acquired frame of the depth image that corresponds to the line of the right-eye color image.  (See the rejection of claim 1 as it is equally applicable for claim 5 as well.)

Regarding claim 6, Sung and Chen disclose, the apparatus of claim 5, wherein the processor is configured to arrange the corresponding line of the acquired frame of the depth image on a next row to a row on which the respective line of the acquired frame of the color image is arranged.   (See the rejection of claim 2 as it is equally applicable for claim 6 as well.)

Regarding claim 7, Sung and Chen disclose, the apparatus of claim 5, wherein the processor is configured to generate a frame by combining a frame of a left-eye color image of the color image and a frame of a right-eye color image of the color image with the acquired frame of the depth image.   (See the rejection of claim 3 as it is equally applicable for claim 7 as well.)


	Allowable Subject Matter
Claim 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also the Non-Statutory Double Patenting Rejection would need to be overcome.

Regarding claim 4, the method of claim 1, wherein the color image comprises a red image comprising a left-eye red image and a right-eye red image, a green image comprising a left-eye green image and a right-eye green image, and a blue image comprising a left- eye blue image and a right-eye blue image, and wherein the depth image comprises a red depth image comprising a left-eye red depth image and a right-eye red depth image, a green depth image comprising a left- eye green depth image and a right-eye green depth image, and a blue depth image comprising a left-eye blue depth image and a right-eye blue depth image.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 8, this claim is objected to since it contains limitations similar to objected claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steen (US Pub. No. 2014/0184600 A1) See Fig. 4
Wang (US Pub. No. 2013/0050415 A1) See Fig. 5, ¶4, and ¶33.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662